UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-06709 Name of Registrant: Vanguard Florida Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2012 – May 31, 2013 Item 1: Reports to Shareholders Semiannual Report | May 31, 2013 Vanguard Florida Focused Long-Term Tax-Exempt Fund > After generally strong performance since early 2011, municipal bonds lost ground in the six months ended May 31, 2013. > Vanguard Florida Focused Long-Term Tax-Exempt Fund returned –1.52% for Investor Shares for the period, behind its national benchmark index but slightly ahead of the average return of peers. > If the proposal to merge the fund into Vanguard Long-Term Tax-Exempt Fund is approved in late July, this will be the fund’s last report to shareholders. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 8 Fund Profile. 11 Performance Summary. 12 Financial Statements. 13 About Your Fund’s Expenses. 34 Trustees Approve Advisory Arrangement. 36 Glossary. 37 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended May 31, 2013 Taxable- SEC Equivalent Income Capital Total Yield Yield Returns Returns Returns Vanguard Florida Focused Long-Term Tax-Exempt Fund Investor Shares 2.15% 3.80% 1.75% -3.27% -1.52% Admiral™ Shares 2.23 3.94 1.79 -3.27 -1.48 Barclays Municipal Bond Index -1.09 Spliced Other States Municipal Debt Funds Average -1.66 Spliced Other States Municipal Debt Funds Average: On March 31, 2010, the fund’s peer group changed from Florida Municipal Debt Funds to Other States Municipal Debt Funds. The spliced average, which combines returns for the two groups, is derived from data provided by Lipper Inc. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 43.4%. Please see the prospectus for a detailed explanation of the calculation. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Y our Fund’s Performance at a Glance November 30, 2012, Through May 31, 2013 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Florida Focused Long-Term Tax-Exempt Fund Investor Shares $12.46 $12.03 $0.219 $0.023 Admiral Shares 12.46 12.03 0.223 0.023 1 Chairman’s Letter Dear Shareholder, Bond market returns were disappointing in the six months ended May 31, 2013. Gains early in 2013 were bookended by sell-offs in December and May. Questions about when the Federal Reserve might scale back its bond-buying stimulus program led interest rates to climb in the period’s closing weeks, making it the worst May for municipal bonds in more than two decades. Against this backdrop, Vanguard Florida Focused Long-Term Tax-Exempt Fund returned –1.52% for Investor Shares and –1.48% for Admiral Shares for the six months, trailing its national benchmark index but slightly ahead of the average return of its peers. Unlike its benchmark, your fund is concentrated in Florida municipal bonds, which represented more than half of fund assets as of May 31. As municipal bond prices fell, yields rose. (Bond yields and prices move in opposite directions.) The 30-day SEC yield for Investor Shares increased from 1.97% on November 30, 2012, to 2.15% on May 31. Please note: As previously announced, Florida fund shareholders have been asked to approve the merger of the fund into Vanguard Long-Term Tax-Exempt Fund. Your fund’s board of trustees believes this merger is in the best interests of shareholders. Florida residents no longer receive state-specific tax benefits from investing solely in Florida municipal bonds. The merger would allow Florida 2 shareholders access to a larger, more diversified fund with the same expense ratio and long-term focus. Voting results will be available following the shareholder meeting on July 22, after this report has been printed. If approved, the fund merger is expected to occur by the end of July, making this the last shareholder report for the Florida fund. Bond returns retreated as yields jumped in May Bonds, which had clung to a modestly positive return in the previous few months, dipped into negative territory in May. Rising home prices contributed to the sell-off. Comments by Fed Chairman Ben Bernanke also disconcerted investors; he told Congress that the central bank might decide in coming months to curtail its massive bond-buying program. Both the broad U.S. taxable bond market and the broad municipal market returned –1.1% for the six months ended May 31. The yield on the 10-year Treasury note closed the period at 2.11%, low by historical measures but considerably higher than the April-end yield of 1.67%. As it has since December 2008, the Fed kept its target for short-term interest rates between 0% and 0.25%, severely restraining returns from money market funds and savings accounts. Market Barometer Total Returns Periods Ended May 31, 2013 Six One Five Years Months Year (Annualized) Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) -1.05% 0.91% 5.50% Barclays Municipal Bond Index (Broad tax-exempt market) -1.09 3.05 5.70 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.08 0.25 Stocks Russell 1000 Index (Large-caps) 16.68% 27.62% 5.57% Russell 2000 Index (Small-caps) 20.60 31.07 7.15 Russell 3000 Index (Broad U.S. market) 16.97 27.88 5.69 MSCI All Country World Index ex USA (International) 8.11 25.79 -1.62 CPI Consumer Price Index 1.18% 1.36% 1.46% 3 Stocks were strong globally, but Japan’s market turned volatile Stocks worldwide performed robustly over the half year despite giving back some gains in the period’s final weeks. The overall return was about 12%. U.S. stocks, spared some of the international turbulence, increased nearly 17% as the economy kept slowly improving. Developed markets stocks in the Pacific region returned about 14% and those in Europe about 10%, while emerging markets stocks crept up about 1%. Although Japanese stocks climbed more than 20% for the period, they sank more than 5% in May as Prime Minister Shinzo Abe’s economic recovery plan hit some unexpected bumps. Joe Davis, Vanguard’s chief economist, recently noted that stimulative central bank policies in the United States, Japan, and Europe have affected financial markets substantially and “boosted investor psychology and business psychology to some extent.” Central banks have engaged in bond-buying on a massive scale to hold down long-term interest rates and thus encourage business and consumer borrowing. Joe did voice concern that the “sheer size” of central bank actions may be distorting investors’ decisions and leading some to take undue risk. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Florida Focused Long-Term Tax-Exempt Fund 0.20% 0.12% 1.00% The fund expense ratios shown are from the prospectus dated March 28, 2013, and represent estimated costs for the current fiscal year. For the six months ended May 31, 2013, the fund’s annualized expense ratios were 0.20% for Investor Shares and 0.12% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2012. Peer group: Other States Municipal Debt Funds. 4 Although challenges continue, state and local finances improved Despite some well-publicized exceptions, such as in Detroit and Illinois (now the state with the lowest credit rating on its general obligation bonds), the finances of many state and local governments have continued to improve during the six months. (Bonds from issuers in Illinois, such as O’Hare International Airport, accounted for only about 2% of fund assets, on average, during the half year. The fund did not hold any bonds from issuers in Michigan.) In Florida, the unemployment rate, which had climbed to double-digit levels during the Great Recession, dropped from 8.0% Investment insight What might tax-exempt bonds return in the future? It’s often said that a bond’s current yield to maturity—its rate of return if held until the bond matures—is a good indicator of the total return you will realize on the bond. The chart below compares the historical yields of municipal bonds nationwide (the dotted line) with their average total return over the succeeding ten years (the solid line) to show how closely they’ve tracked each other in the past. (In other words, the data point on the solid line for December 31, 2002, represents the average annual return for the ten years ended December 31, 2012.) At the close of the period, municipal bond yields hovered near historical lows, suggesting that future returns will be much more modest than those earned in recent years. Source: Barclays Municipal Bond Index. 5 in November 2012 to 7.1% (preliminary) in May—below the national average. The Sunshine State’s economic recovery has benefited from service industries including tourism, health care, and finance. And the state’s battered housing market, one of the hardest-hit across the country, continues to recover: Home prices in Miami and Tampa rose approximately 11% in the first quarter of 2013 compared with the same period in 2012, according to the S&P/Case-Shiller Home Price Index. Another positive indicator for Florida is tax revenues; according to preliminary estimates from the Nelson A. Rockefeller Institute of Government, they increased more than 5% in the first calendar quarter of 2013 compared with the same period in 2012. (Some states that assess personal income taxes experienced even higher growth rates.) Lawmakers in many states have been negotiating their budgets for the next fiscal year, and they appear cautious about budgeting for increased spending and hiring, given the uncertainty about both federal fiscal policy and how the federal sequestration will affect states. Evidence of fiscal restraint can also be seen in municipal bond financing trends. For the first five months of 2013, the total dollar volume of tax-exempt bonds sold nationwide was modestly lower than year-ago levels. Borrowers have become more conservative in issuing new debt and have already taken advantage of many opportunities to refinance existing debt at lower interest rates. Nationwide, amid relatively light supply, munis performed well after Congress addressed some of the “fiscal cliff” uncertainty at the turn of the new year. Even as new highs in the stock market lured some investors away, demand for municipal bonds was healthy—especially because their yields, given their federal tax exemption, were attractive compared with those of similar-maturity U.S. Treasury securities. But municipals were affected like other bonds when interest rates increased in May. As rates rose, the intermediate-maturity bonds favored by your fund’s advisor underperformed, holding back results. Bonds remain a key element of a diversified portfolio The bond market enjoyed decades of robust returns against a backdrop of falling interest rates, tame inflation, and, at times, investors’ search for a safe harbor from stock market volatility. But those hoping to see this happen again soon are likely to be disappointed. Although yields have ticked up of late, they are still not far off historical lows. This doesn’t just mean that bonds are generating modest income; it also means that there’s little room for them to appreciate in price, because yields and prices move in opposite directions. And if interest rates rise substantially, bonds may well deliver more negative returns—as many did in the last six months. 6 Although reducing your bond allocation and waiting in the wings might seem like the prudent thing to do, there are good reasons to think twice before making any abrupt shifts in your portfolio. Research has shown that trying to time the markets—in this case, trying to make the right call on when to get out of bonds and when to get back into them—doesn’t often work out well. Keep in mind, too, that reducing the amount of bonds in an otherwise well-balanced portfolio inevitably increases your volatility risk. That’s because the bond component plays an essential role in helping to cushion the impact of volatility in the stock component, especially during steep downturns in the equity market. That point was made in a recent Vanguard research paper examining the impact of low bond returns on a balanced portfolio. “The diversification benefits of bonds in a stock/bond portfolio will likely persist,” wrote the authors, Francis M. Kinniry Jr. and Brian J. Scott. “This feature, more than projected returns, justifies a strategic allocation to bonds.” (You can find the full report, Reducing Bonds? Proceed With Caution , at vanguard.com/research.) As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer June 17, 2013 7 Advisor’s Report For the six months ended May 31, 2013, Vanguard Florida Focused Long-Term Tax-Exempt Fund returned –1.52% for Investor Shares and –1.48% for Admiral Shares, lagging the –1.09% return of its national benchmark index. The fund modestly outpaced the –1.66% average return of its peers. The investment environment The fiscal half year was difficult for the municipal bond market, primarily because of investor skittishness at the start and end of the period. In late May, Federal Reserve Chairman Ben Bernanke told Congress that the Fed might decide in the coming months to scale back its stimulative program of buying $85 billion a month of U.S. Treasury bonds and mortgage-backed securities. Although the chairman’s brief remark was ambiguous—no specific timetable, amounts, targets, or economic trigger points were mentioned—Treasury and other taxable bond markets reacted negatively, and municipal bonds followed suit. Yields, especially those of longer-term bonds, rose sharply, and prices, which move inversely to yields, fell substantially. The downdraft was surprising, because May has historically been a relatively good month for municipal bonds as a result of seasonal supply-and-demand factors. (Shortly after our reporting period ended, Mr. Bernanke was more expansive. He said that the Fed could start scaling back bond purchases later in 2013, possibly ending the program by mid-2014.) Yields of Tax-Exempt Municipal Securities (AAA-Rated General-Obligation Issues) November 30, May 31, Maturity 2012 2013 2 years 0.30% 0.29% 5 years 0.64 0.94 10 years 1.47 2.09 30 years 2.47 3.24 Source: Vanguard. 8 This time, May mirrored December, when investors were unnerved by the potential economic consequences associated with the “fiscal cliff” negotiations, and by a proposal to curb the federal tax exemption on municipal bond income. Municipal bond returns recovered somewhat, despite some March volatility, only to run into the May jitters. With its bond actions, the Fed has aimed to reduce the yields of longer- and intermediate-term bonds. Its parallel policy for short-term interest rates, in place since December 2008, has maintained its target for the federal funds rate between 0% and 0.25%. This, of course, is why the yields of money market funds remain suppressed. The central bank is expected to keep short-term rates at ultralow levels until the stubbornly high unemployment rate falls significantly. In light of those policies, yield-starved investors had been willing to take on more risk. That included buying bonds with longer maturities—especially those that are callable—and bonds of lower credit quality. May’s plummet in prices, and increases in yield, affected longer-maturity bonds the most because of their greater rate sensitivity. Bonds of lower credit quality continued to outperform those of higher quality, producing positive, though not stellar, returns. For bond issuers, low interest rates are a different story. These rates have enabled state and local governments to refinance outstanding higher-cost debt and reduce the debt-service burden on stressed budgets, though there are signs that this tactic may be running its course. They also make financing new projects less costly. Florida and other issuers, however, have been approaching these “new money” bonds cautiously because they are still shoring up their finances in the wake of the Great Recession. State and local governments typically lag in recovering from recessions, and this latest slump was unusually severe. Management of the fund During the six months, we continued to evaluate opportunities to find value in tax-exempt deals coming to market in all of the states, not just in Florida. (As of May 31, almost 55% of fund assets were invested in Florida securities, with the balance invested elsewhere.) Even though municipal bond issuance nationwide during the first five months of 2013 was relatively light, we found securities that met our credit-quality and other standards. Our selective purchases allowed us to add exposure in maturities beyond 10 years and to diversify our holdings within that category. Our emphasis on maturities in the 10- to 20-year range has helped the fund maximize risk-adjusted returns for shareholders for some time. However, it worked against the fund during this most recent period, when a steepening yield curve affected the more rate-sensitive bonds. Our overweighting of longer-term bonds was accompanied by an underweighting of bonds with maturities under 5 years. 9 Some of the latter bonds experienced smaller yield increases (and smaller price declines), while longer-dated bonds saw the largest price declines. A look ahead As the economy improves and the Fed eventually tapers off its bond-buying program, we expect interest rates to become more volatile. Investors are likely to keep reaching for yield, especially if short-term rates remain near zero. We expect lower-quality bonds to continue to outperform but ultimately become overvalued; accordingly, we plan to gradually reduce our exposure to them. We still favor sectors, such as health care, that provide relative value opportunities. Even if today’s low yields persist, we are confident that our deep bench of analysts, traders, and portfolio managers can keep adding value to Vanguard funds. Marlin G. Brown, Portfolio Manager Christopher W. Alwine, CFA, Principal, Head of Municipal Bond Funds Vanguard Fixed Income Group June 19, 2013 10 Florida Focused Long-Term Tax-Exempt Fund Fund Profile As of May 31, 2013 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VFLTX VFLRX Expense Ratio 1 0.20% 0.12% 30-Day SEC Yield 2.15% 2.23% Financial Attributes Barclays Municipal Bond Fund Index Number of Bonds 303 46,973 Yield to Maturity (before expenses) 2.5% 2.3% Average Coupon 4.9% 4.9% Average Duration 6.5 years 7.1 years Average Effective Maturity 6.1 years 6.0 years Short-Term Reserves 3.7% — Volatility Measures Barclays Municipal Bond Index R-Squared 0.99 Beta 1.11 These measures show the degree and timing of the fund’s fluctuations compared with the index over 36 months. Distribution by Effective Maturity (% of portfolio) Under 1 Year 8.0% 1 - 3 Years 7.4 3 - 5 Years 20.9 5 - 10 Years 59.5 10 - 20 Years 2.7 20 - 30 Years 1.4 Over 30 Years 0.1 Distribution by Credit Quality (% of portfolio) AAA 14.4% AA 54.1 A 28.2 BBB 3.3 For information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 The expense ratios shown are from the prospectus dated March 28, 2013, and represent estimated costs for the current fiscal year. For the six months ended May 31, 2013, the annualized expense ratios were 0.20% for Investor Shares and 0.12% for Admiral Shares. 11 Florida Focused Long-Term Tax-Exempt Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): November 30, 2002, Through May 31, 2013 Barclays Municipal Bond Investor Shares Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2003 4.43% 2.95% 7.38% 6.65% 2004 4.33 -0.63 3.70 4.07 2005 4.34 -1.30 3.04 3.88 2006 4.59 1.31 5.90 6.12 2007 4.50 -1.56 2.94 2.71 2008 4.21 -10.08 -5.87 -3.61 2009 5.04 9.59 14.63 14.17 2010 4.36 0.35 4.71 4.76 2011 4.24 2.20 6.44 6.53 2012 4.00 7.41 11.41 10.17 2013 1.75 -3.27 -1.52 -1.09 Note: For 2013, performance data reflect the six months ended May 31, 2013. Average Annual Total Returns: Periods Ended March 31, 2013 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 9/1/1992 5.99% 5.93% 4.36% 0.40% 4.76% Admiral Shares 11/12/2001 6.08 6.01 4.44 0.40 4.84 See Financial Highlights for dividend and capital gains information. 12 Florida Focused Long-Term Tax-Exempt Fund Financial Statements (unaudited) Statement of Net Assets As of May 31, 2013 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.3%) Florida (54.8%) Alachua County FL Health Facilities Authority Revenue (Shands Teaching Hospital & Clinics Inc. Project) 6.250% 12/1/16 (14) 7,160 7,727 Boynton Beach FL Utility System Revenue 5.375% 11/1/13 (14) 2,400 2,444 Boynton Beach FL Utility System Revenue 5.375% 11/1/15 (14) 2,665 2,910 Boynton Beach FL Utility System Revenue 5.500% 11/1/18 (14) 3,125 3,623 Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 7.000% 4/1/39 7,000 8,450 Broward County FL Airport System Revenue 5.375% 10/1/29 1,500 1,685 Broward County FL Port Facilities Revenue 6.000% 9/1/25 2,000 2,304 Broward County FL Sales Tax Revenue (Main Courthouse Project) 5.250% 10/1/36 2,500 2,812 Broward County FL School Board COP 5.000% 7/1/20 (4) 5,000 5,514 Clearwater FL Water & Sewer Revenue 5.250% 12/1/39 5,000 5,557 Collier County FL Special Obligation Revenue 5.000% 7/1/34 3,000 3,294 Florida Board of Education Capital Outlay GO 5.000% 6/1/33 3,000 3,427 Florida Board of Education Lottery Revenue 5.000% 7/1/20 (2) 3,000 3,391 Florida Board of Education Public Education Capital Outlay GO 6.000% 6/1/23 3,000 3,976 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/35 7,000 7,951 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/27 5,000 5,523 Florida Department of Transportation GO 5.000% 7/1/14 (Prere.) 7,350 7,797 Florida Housing Finance Corp. Homeowner Mortgage Revenue 5.500% 7/1/39 10 10 Florida Municipal Power Agency Revenue 5.000% 10/1/31 6,075 6,651 Florida Municipal Power Agency Revenue 6.250% 10/1/31 2,000 2,350 Florida Water Pollution Control Financing Corp. Revenue 5.000% 1/15/20 2,000 2,356 Florida Water Pollution Control Financing Corp. Revenue 5.000% 1/15/25 3,000 3,484 Gainesville FL Utilities System Revenue VRDO 0.070% 6/3/13 3,900 3,900 Halifax Hospital Medical Center Florida Hospital Revenue 5.500% 6/1/38 (4) 3,000 3,180 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/31 4,000 4,267 13 Florida Focused Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/35 8,775 9,339 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.625% 11/15/37 5,000 5,732 Hillsborough County FL Industrial Development Authority Hospital Revenue (H. Lee Moffitt Cancer Center Project) 5.250% 7/1/27 3,000 3,231 Hillsborough County FL Industrial Development Authority Hospital Revenue (Tampa General Hospital Project) 5.250% 10/1/13 (Prere.) 4,570 4,646 Hillsborough County FL Industrial Development Authority Pollution Control Revenue (Tampa Electric Co. Project) PUT 5.150% 9/1/13 2,000 2,022 Hillsborough County FL Industrial Development Authority Revenue (University Community Hospital) 6.500% 8/15/19 (ETM) 5,000 6,099 Hillsborough County FL School Board COP 5.000% 7/1/25 2,500 2,843 Jacksonville FL Economic Development Commission Health Care Facilities Revenue (Mayo Clinic) 5.000% 11/15/36 3,000 3,180 Jacksonville FL Electric Authority Power Supply System Revenue (Scherer 4 Project) 5.625% 10/1/33 4,000 4,147 Jacksonville FL Electric Authority Revenue (St. John’s River Power Park) 4.750% 10/1/33 1,920 1,942 Jacksonville FL Electric Authority Revenue (St. John’s River Power Park) 5.000% 10/1/37 4,500 4,936 Jacksonville FL Electric Authority Revenue (St. John’s River Power Park) 5.500% 10/1/39 3,660 3,853 Jacksonville FL Electric Authority Water & Sewer Revenue 5.375% 10/1/39 1,125 1,161 Jacksonville FL Electric Authority Water & Sewer Revenue VRDO 0.130% 6/7/13 500 500 Jacksonville FL Electric Authority Water & Sewer Revenue VRDO 0.130% 6/7/13 2,200 2,200 Jacksonville FL Health Facilities Authority Hospital Revenue (Baptist Medical Center Project) 5.000% 8/15/27 2,500 2,709 Jacksonville FL Health Facilities Authority Hospital Revenue (Baptist Medical Center Project) 5.000% 8/15/37 3,800 4,009 Jacksonville FL Sales Taxes Revenue 5.000% 10/1/30 5,000 5,541 Marion County FL Hospital District Health System Improvement Revenue (Munroe Regional Health System) 5.000% 10/1/29 6,540 6,942 Miami FL Special Obligation Revenue (Marlins Stadium Project) 5.250% 7/1/35 (4) 2,000 2,168 Miami FL Special Obligation Revenue (Street & Sidewalk Improvement Program) 5.625% 1/1/39 2,000 2,150 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/23 3,000 3,470 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/24 3,000 3,429 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/28 2,000 2,228 14 Florida Focused Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.375% 10/1/41 6,950 7,722 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.500% 10/1/41 1,775 1,999 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.500% 10/1/41 9,000 10,134 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.250% 4/1/24 (2) 2,365 2,815 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/37 (2) 4,250 4,528 Miami-Dade County FL Professional Sports Franchise Facilities Tax Revenue VRDO 0.130% 6/7/13 LOC 300 300 Miami-Dade County FL Public Facilities Revenue (Jackson Memorial Hospital) 5.000% 6/1/28 (14) 2,090 2,180 Miami-Dade County FL School Board COP 5.250% 5/1/19 (12) 5,000 5,831 Miami-Dade County FL School Board COP 5.250% 5/1/31 (12) 8,165 9,051 1 Miami-Dade County FL Special Obligation Revenue TOB VRDO 0.100% 6/3/13 LOC 5,095 5,095 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/31 (10) 5,000 5,417 Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/20 (10) 4,385 5,059 Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/26 (14) 7,000 7,947 1 Miami-Dade County FL Water & Sewer Revenue TOB VRDO 0.160% 6/7/13 (4) 2,200 2,200 North Brevard County FL Hospital District Revenue (Parrish Medical Center Project) 5.750% 10/1/38 2,000 2,193 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) 6.250% 10/1/13 (14) 1,890 1,926 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) 6.250% 10/1/16 (14) 1,515 1,651 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) 6.250% 10/1/18 (14) 5,770 7,050 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) 5.125% 11/15/39 9,000 9,519 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 5.000% 1/1/39 6,500 7,137 Orange County FL School Board COP 5.000% 8/1/23 (14) 5,000 5,745 Orange County FL School Board COP VRDO 0.120% 6/7/13 LOC 6,500 6,500 Orange County FL Tourist Development Revenue 4.750% 10/1/32 (10) 8,500 8,998 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/28 (12) 5,000 5,610 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/28 2,000 2,219 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/30 1,000 1,103 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/32 (4) 5,340 5,895 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/29 3,675 4,276 Orlando FL Utility Commission Utility System Revenue 5.250% 10/1/39 2,500 2,863 Orlando FL Utility Commission Water & Electric Revenue 5.000% 10/1/15 (Prere.) 2,100 2,319 15 Florida Focused Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Palm Beach County FL Criminal Justice Facilities Revenue 7.200% 6/1/15 (14) 3,000 3,362 Palm Beach County FL Health Facilities Authority Hospital Revenue (BRCH Corp. Obligated Group) 5.625% 12/1/31 6,000 6,009 Palm Beach County FL Public Improvement Revenue 5.000% 5/1/33 1,700 1,890 Palm Beach County FL Public Improvement Revenue 5.000% 5/1/38 3,000 3,295 Palm Beach County FL School Board COP 5.000% 8/1/24 (14) 7,135 8,080 Palm Beach County FL School Board COP 5.000% 8/1/27 (14) 2,000 2,224 1 Palm Beach County FL School Board COP TOB VRDO 0.160% 6/7/13 4,135 4,135 Palm Beach County FL Solid Waste Authority Revenue 5.500% 10/1/28 5,000 5,846 Palm Beach County FL Water & Sewer Revenue 5.000% 10/1/16 (Prere.) 2,000 2,282 Panama City FL Utility Revenue 5.000% 6/1/39 (12) 3,000 3,238 Polk County FL Transportation Revenue 5.000% 12/1/20 1,000 1,186 Polk County FL Utility System Revenue 5.250% 10/1/13 (Prere.) 3,620 3,680 Port St. Lucie FL Revenue 6.250% 9/1/27 (12) 2,000 2,235 Port St. Lucie FL Utility Revenue 5.000% 9/1/35 (12) 2,000 2,211 Putman County FL Authority Pollution Control Revenue (Seminole Electric Cooperative Inc. Project) PUT 5.350% 5/1/18 (2) 3,500 4,084 Sarasota County FL Public Hospital District Hospital Revenue (Sarasota Memorial Hospital Project) 5.625% 7/1/39 5,000 5,452 Sarasota County FL Public Hospital District Hospital Revenue (Sarasota Memorial Hospital Project) VRDO 0.060% 6/3/13 LOC 620 620 Sarasota County FL School Board COP 5.375% 7/1/23 3,000 3,544 Sarasota County FL School Board COP 5.500% 7/1/24 2,775 3,277 Seminole County FL Water & Sewer Revenue 6.000% 10/1/19 (14) 2,350 2,469 Seminole County FL Water & Sewer Revenue 5.000% 10/1/36 4,400 4,789 South Broward FL Hospital District Revenue 5.000% 5/1/35 (14) 5,050 5,370 South Florida Water Management District COP 5.000% 10/1/36 (2) 10,000 10,762 1 South Florida Water Management District COP TOB VRDO 0.080% 6/3/13 8,900 8,900 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/18 2,000 2,311 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/20 5,000 5,726 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/22 5,000 5,687 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/37 5,000 5,351 St. Johns County FL Development Authority Revenue (Presbyterian Retirement Communities Project) 6.000% 8/1/45 5,000 5,529 St. Johns County FL Industrial Development Authority Health Care Revenue (Vicars Landing Project) 5.000% 2/15/17 915 952 16 Florida Focused Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) St. Johns County FL Ponte Vedra Utility Systems Revenue 5.000% 10/1/30 (4) 3,650 3,893 St. Petersburg FL Health Facilities Authority Revenue (All Children’s Hospital Inc. Obligated Group) 6.500% 11/15/39 2,000 2,338 St. Petersburg FL Public Utility Revenue 5.500% 10/1/37 1,000 1,115 Sunrise FL Utility System Revenue 5.200% 10/1/20 (Prere.) 7,255 8,924 Sunrise FL Utility System Revenue 5.200% 10/1/22 (2) 9,550 10,741 Tallahassee FL Energy System Revenue 5.000% 10/1/37 (14) 2,500 2,691 Tampa Bay FL Water Utility System Revenue 5.000% 10/1/34 7,000 7,815 Tohopekaliga FL Water Authority Utility System Revenue 5.750% 10/1/32 2,750 3,250 University of Central Florida Athletic Association Inc. COP 5.000% 10/1/35 (14) 2,800 2,804 506,409 New York (6.3%) New York City NY GO 5.000% 3/1/32 5,000 5,730 New York City NY GO 5.000% 8/1/35 1,500 1,682 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/28 2,000 2,323 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/39 2,000 2,192 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/44 2,000 2,181 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/45 1,000 1,085 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/32 800 899 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/18 3,000 3,617 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/33 2,500 2,851 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/39 1,455 1,606 New York Liberty Development Corp. Revenue 5.750% 11/15/51 2,000 2,319 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/21 1,000 1,190 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/31 2,000 2,243 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.125% 11/15/28 2,000 2,332 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/31 3,000 3,332 New York State Dormitory Authority Revenue (Columbia University) 5.000% 7/1/40 2,000 2,241 New York State Dormitory Authority Revenue (Columbia University) 5.000% 10/1/41 2,000 2,261 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/39 2,000 2,235 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 6/15/31 2,000 2,303 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/34 2,000 2,230 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/26 2,000 2,343 17 Florida Focused Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 5/15/41 1,000 1,129 Port Authority of New York & New Jersey Revenue 5.000% 10/15/39 2,000 2,236 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/18 2,000 2,349 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/27 3,000 3,493 58,402 Texas (5.5%) Austin TX Water & Wastewater System Revenue 5.000% 11/15/25 3,000 3,547 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/33 1,000 1,087 Dallas TX Area Rapid Transit Sales Tax Revenue 5.250% 12/1/43 1,760 1,981 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/40 2,000 2,234 Fort Bend TX Grand Parkway Toll Road Authority Revenue 5.000% 3/1/22 1,000 1,216 Fort Bend TX Grand Parkway Toll Road Authority Revenue 5.000% 3/1/23 1,000 1,201 Frisco TX Independent School District GO 5.000% 8/15/40 1,000 1,120 Lower Colorado River Authority Texas Revenue 5.000% 5/15/26 3,000 3,477 North Texas Tollway Authority System Revenue 5.000% 9/1/30 2,000 2,298 North Texas Tollway Authority System Revenue 5.000% 9/1/31 2,000 2,290 North Texas Tollway Authority System Revenue 5.000% 1/1/36 1,900 2,073 North Texas Tollway Authority System Revenue 5.500% 9/1/41 2,000 2,308 Olmos Park TX Higher Education Facilities Corp. Revenue (University of the Incarnate Word Project) 5.000% 12/1/27 1,845 2,098 San Antonio TX GO 4.000% 8/1/14 1,000 1,044 San Antonio TX Water Revenue 5.000% 5/15/26 2,000 2,359 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/43 1,000 1,087 Texas GO 5.000% 8/1/32 4,000 4,607 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/29 2,000 2,130 Texas State University System Financing System Revenue 5.000% 3/15/42 2,000 2,186 Texas Transportation Commission Revenue 5.000% 8/15/41 2,500 2,663 University of Houston Texas Revenue 5.000% 2/15/22 2,560 3,052 University of Texas System Revenue Financing System Revenue 5.000% 8/15/25 2,000 2,409 Waco TX Education Finance Corp. Revenue (Baylor University) 5.000% 3/1/43 2,000 2,179 50,646 Massachusetts (3.6%) Massachusetts College Building Authority Revenue 5.000% 5/1/41 2,000 2,228 Massachusetts Development Finance Agency Revenue (Emerson College) 5.000% 1/1/40 1,325 1,392 Massachusetts Development Finance Agency Revenue (Harvard University) 5.250% 2/1/34 3,000 3,520 18 Florida Focused Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Massachusetts GO 5.000% 10/1/16 3,000 3,429 Massachusetts GO 5.000% 10/1/17 3,000 3,533 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 6.250% 4/1/20 1,235 1,615 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 2,000 2,323 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.250% 10/15/35 3,000 3,475 2 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/13 3,550 3,580 Massachusetts Water Resources Authority Revenue 5.000% 8/1/27 3,000 3,518 Massachusetts Water Resources Authority Revenue 5.000% 8/1/36 1,000 1,127 Metropolitan Boston MA Transit Parking Corp. Revenue 5.250% 7/1/36 1,500 1,688 University of Massachusetts Building Authority Revenue 5.000% 11/1/39 1,795 2,012 33,440 California (3.2%) California GO 5.000% 9/1/23 2,000 2,386 California GO 5.250% 10/1/24 3,000 3,580 California GO 5.000% 6/1/37 (14) 2,500 2,689 California GO 6.000% 11/1/39 1,500 1,800 California GO 5.000% 9/1/42 1,500 1,634 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/38 1,125 1,204 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/37 1,000 1,067 California Statewide Communities Development Authority Revenue (Trinity Health) 5.000% 12/1/41 2,000 2,205 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/35 2,000 2,263 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/38 2,000 2,225 Mount Diablo CA Unified School District GO 5.000% 8/1/32 2,675 2,989 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/26 1,000 1,178 San Diego CA Community College District GO 5.000% 8/1/36 1,500 1,687 San Francisco CA City & County International Airport Revenue 5.000% 5/1/26 2,000 2,276 29,183 Pennsylvania (2.6%) Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/21 3,050 3,508 Pennsylvania GO 5.000% 9/1/14 (4) 3,100 3,284 Pennsylvania GO 5.000% 3/1/15 2,065 2,233 Pennsylvania GO 5.000% 4/1/24 3,000 3,676 Pennsylvania GO 5.000% 4/1/28 3,000 3,550 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/29 1,000 1,142 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.000% 12/1/42 1,000 1,080 Pennsylvania Turnpike Commission Revenue 6.500% 12/1/36 2,000 2,382 Pennsylvania Turnpike Commission Revenue 6.250% 6/1/38 (12) 1,000 1,191 Pennsylvania Turnpike Commission Revenue 5.250% 6/1/39 2,000 2,141 24,187 19 Florida Focused Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Illinois (2.1%) Chicago IL GO 5.250% 1/1/35 2,000 2,168 Chicago IL O’Hare International Airport Revenue 6.500% 1/1/41 3,000 3,812 Chicago IL Transit Authority Sales Tax Receipts Revenue 5.250% 12/1/36 1,000 1,118 Cook County IL Forest Preservation District GO 5.000% 12/15/32 1,000 1,116 Cook County IL GO 5.250% 11/15/28 2,000 2,303 Illinois Finance Authority Revenue (Ascension Health Credit Group) 5.000% 11/15/37 1,000 1,103 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/42 2,000 2,184 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/32 790 893 Illinois GO 5.000% 8/1/23 1,500 1,694 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/20 1,000 1,070 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue (McCormick Place Expansion Project) 5.000% 12/15/26 2,000 2,296 19,757 Georgia (1.9%) DeKalb County GA Water & Sewer Revenue 5.250% 10/1/36 1,000 1,136 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/41 1,000 1,127 Georgia GO 5.000% 7/1/29 2,000 2,351 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/39 2,000 2,203 Gwinnett County GA Water & Sewer Authority Revenue 5.000% 8/1/20 2,900 3,558 Municipal Electric Authority Georgia Revenue (Combined Cycle Project) 5.000% 11/1/22 3,000 3,639 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/21 3,000 3,591 17,605 Ohio (1.8%) Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 5/1/42 1,300 1,404 Columbus OH GO 5.000% 12/15/13 2,000 2,052 Franklin County OH GO 5.000% 12/1/15 2,000 2,227 JobsOhio Beverage System Statewide Liquor Profits Revenue 5.000% 1/1/38 1,750 1,908 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.250% 11/15/28 2,000 2,292 Ohio Capital Facilities Lease Appropriation Revenue 5.000% 10/1/24 1,000 1,192 Ohio GO 5.000% 2/1/29 3,000 3,469 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) 5.000% 1/1/38 2,000 2,205 16,749 Virginia (1.6%) Chesapeake VA Toll Road Revenue 5.000% 7/15/47 1,000 1,040 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/36 1,000 1,099 20 Florida Focused Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Norfolk VA Water Revenue 5.000% 11/1/28 1,000 1,167 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/28 1,640 1,823 Route 460 Funding Corp. of Virginia Toll Road Revenue 5.125% 7/1/49 2,000 2,098 University of Virginia Revenue 5.000% 6/1/32 1,000 1,186 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/22 2,000 2,453 Virginia Public School Authority Revenue 5.000% 8/1/16 3,860 4,389 15,255 New Jersey (1.6%) New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/26 3,000 3,448 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/27 4,000 4,528 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/26 2,000 2,327 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.000% 6/15/35 2,000 2,382 New Jersey Turnpike Authority Revenue 5.000% 1/1/31 1,700 1,896 14,581 North Carolina (1.5%) Charlotte NC Airport Revenue 5.000% 7/1/26 2,205 2,528 Charlotte NC Airport Revenue 5.000% 7/1/36 2,000 2,211 Charlotte NC GO 5.000% 7/1/27 3,000 3,599 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) 5.000% 10/1/38 2,725 3,132 North Carolina Medical Care Commission Health Care Facilities Revenue (Vidant Health) 5.000% 6/1/36 500 544 Wake County NC GO 4.000% 2/1/14 2,000 2,051 14,065 Connecticut (1.4%) Connecticut GO 5.000% 11/1/16 2,000 2,289 Connecticut GO 5.000% 11/1/26 3,000 3,544 Connecticut GO 5.000% 3/1/27 3,000 3,556 Connecticut Health & Educational Facilities Authority Revenue (Yale University) 5.000% 7/1/40 2,000 2,247 Hartford CT GO 5.000% 4/1/24 1,215 1,422 13,058 Washington (1.3%) Port of Seattle WA Revenue 5.000% 6/1/30 2,000 2,260 University of Washington Revenue 5.000% 4/1/19 2,000 2,400 University of Washington Revenue 5.000% 7/1/34 2,000 2,278 Washington GO 5.000% 8/1/35 2,000 2,255 Washington State University General Revenue 5.000% 10/1/27 2,760 3,205 12,398 Maryland (1.1%) Baltimore County MD GO 5.000% 2/1/26 2,800 3,361 Maryland GO 5.000% 8/1/15 2,425 2,669 Maryland GO 5.000% 3/1/16 3,720 4,176 10,206 21 Florida Focused Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Wisconsin (1.1%) Wisconsin GO 5.000% 11/1/20 2,500 3,054 Wisconsin Public Power System Power Supply System Revenue 5.000% 7/1/24 3,000 3,566 Wisconsin Transportation Revenue 5.000% 7/1/31 2,815 3,238 9,858 New Hampshire (0.8%) New Hampshire Health & Education Facilities Authority Revenue (Concord Hospital) 5.000% 10/1/43 2,500 2,679 New Hampshire Health & Education Facilities Authority Revenue (Southern New Hampshire University) 5.000% 1/1/42 1,000 1,052 New Hampshire Health & Education Facilities Authority Revenue (Wentworth Douglas Hospital) 7.000% 1/1/38 3,000 3,545 7,276 South Carolina (0.8%) Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/24 3,000 3,562 Piedmont SC Municipal Power Agency Revenue 5.250% 1/1/19 3,000 3,468 7,030 Tennessee (0.7%) Metropolitan Government of Nashville & Davidson County TN Water & Sewer Revenue 5.000% 7/1/26 1,000 1,195 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) 5.000% 5/1/42 500 545 Tennessee GO 5.000% 10/1/16 2,000 2,294 Tennessee Housing Development Agency Homeownership Program Revenue 4.000% 7/1/38 1,985 2,173 6,207 Puerto Rico (0.6%) Puerto Rico Electric Power Authority Revenue 5.000% 7/1/42 1,000 954 Puerto Rico GO 5.250% 7/1/13 (Prere.) 775 778 Puerto Rico GO 5.000% 7/1/41 1,000 947 Puerto Rico Infrastructure Financing Authority Special Tax Revenue 0.000% 7/1/36 (2) 8,000 1,883 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/43 (14) 5,000 943 5,505 Alabama (0.5%) Alabama Incentives Financing Authority Special Obligation Revenue 5.000% 9/1/37 1,000 1,108 Huntsville AL GO 5.000% 5/1/26 2,860 3,331 4,439 Minnesota (0.5%) Minnesota General Fund Revenue 5.000% 3/1/28 1,000 1,165 Minnesota GO 5.000% 10/1/16 2,850 3,267 4,432 Missouri (0.5%) Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/24 1,500 1,783 Missouri Health & Educational Facilities Authority Revenue (Washington University) 5.000% 11/15/37 2,200 2,519 4,302 22 Florida Focused Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Nebraska (0.4%) Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/29 2,000 2,278 Nebraska Public Power District Revenue 5.000% 1/1/27 1,500 1,734 4,012 Delaware (0.4%) University of Delaware Revenue 5.000% 11/1/32 1,990 2,325 University of Delaware Revenue 5.000% 11/1/33 1,000 1,163 3,488 Arizona (0.4%) Pima County AZ Sewer Revenue 5.000% 7/1/26 2,000 2,312 Pima County AZ Sewer Revenue 5.000% 7/1/27 1,000 1,147 3,459 Indiana (0.3%) Indiana University Student Fee Revenue 5.000% 6/1/21 1,195 1,465 Indiana University Student Fee Revenue 5.000% 6/1/22 1,000 1,232 2,697 New Mexico (0.3%) New Mexico GO 5.000% 3/1/14 2,410 2,497 Hawaii (0.3%) Hawaii GO 5.000% 12/1/18 2,000 2,404 Oregon (0.2%) Oregon GO (Oregon University System Projects) 5.000% 8/1/36 2,000 2,294 Mississippi (0.2%) Mississippi GO 5.000% 10/1/36 2,000 2,247 District of Columbia (0.2%) District of Columbia Water & Sewer Authority Public Utility Revenue 5.000% 10/1/37 2,000 2,237 Kentucky (0.2%) Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) 5.250% 8/15/46 2,000 2,173 Louisiana (0.2%) Louisiana State University Revenue 5.000% 7/1/24 1,000 1,183 Louisiana State University Revenue 5.000% 7/1/25 505 592 1,775 Maine (0.2%) Maine Health & Higher Educational Facilities Authority Revenue (Eastern Maine Medical Center Obligated Group) 5.000% 7/1/33 1,500 1,608 Colorado (0.1%) Denver CO City & County Airport Revenue 5.000% 11/15/32 1,000 1,121 Oklahoma (0.1%) Oklahoma Turnpike Authority Revenue 5.000% 1/1/28 775 894 Total Tax-Exempt Municipal Bonds (Cost $855,795) 917,896 23 Florida Focused Long-Term Tax-Exempt Fund Market Value ($000) Other Assets and Liabilities (0.7%) Other Assets 11,197 Liabilities (5,092) 6,105 Net Assets (100%) 924,001 At May 31, 2013, net assets consisted of: Amount ($000) Paid-in Capital 857,995 Undistributed Net Investment Income — Accumulated Net Realized Gains 3,928 Unrealized Appreciation (Depreciation) Investment Securities 62,101 Futures Contracts (23) Net Assets 924,001 Investor Shares—Net Assets Applicable to 10,595,755 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 127,435 Net Asset Value Per Share—Investor Shares $12.03 Admiral Shares—Net Assets Applicable to 66,231,391 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 796,566 Net Asset Value Per Share—Admiral Shares $12.03 See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2013, the aggregate value of these securities was $20,330,000, representing 2.2% of net assets. 2 Securities with a value of $403,000 have been segregated as initial margin for open futures contracts. A key to abbreviations and other references follows the Statement of Net Assets. See accompanying Notes, which are an integral part of the Financial Statements. 24 Florida Focused Long-Term Tax-Exempt Fund Key to Abbreviations ARS
